Opinion filed August 1, 2019




                                      In The

        Eleventh Court of Appeals
                                   ___________

                               No. 11-18-00220-CR
                                   ___________

                TISHA LANETTE BURWELL, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 244th District Court
                              Ector County, Texas
                        Trial Court Cause No. C-42,078


                      MEMORANDUM OPINION
      Appellant, Tisha Lanette Burwell, originally pleaded guilty to the third-degree
felony offense of tampering with or fabricating physical evidence. See TEX. PENAL
CODE ANN. § 37.09(a)(1), (d) (West 2016). Pursuant to the terms of a plea
agreement, the trial court assessed Appellant’s punishment at confinement for five
years and a fine of $1,000, suspended the sentence of confinement, and placed
Appellant on community supervision for five years. The State subsequently filed a
motion to revoke Appellant’s community supervision. At the contested hearing on
the State’s motion to revoke, Appellant pleaded true to the State’s allegations that
Appellant had violated the terms of her community supervision. The trial court
found the State’s allegations to be true, revoked Appellant’s community supervision,
and assessed Appellant’s punishment at imprisonment for five years. We affirm.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and concludes that this appeal is frivolous
and without merit. Counsel has provided Appellant with a copy of the brief, a copy
of the motion to withdraw, a copy of the clerk’s record and the reporter’s record, and
an explanatory letter. Counsel advised Appellant of her right to review the record
and file a response to counsel’s brief. Counsel also advised Appellant of her right
to file a petition for discretionary review in order to seek review by the Texas Court
of Criminal Appeals. See TEX. R. APP. P. 68. Court-appointed counsel has complied
with the requirements of Anders v. California, 386 U.S. 738 (1967); Kelly v. State,
436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
Appellant has not filed a pro se response to counsel’s Anders brief.
        In addressing an Anders brief, a court of appeals may only determine (1) that
the appeal is wholly frivolous and issue an opinion explaining that it has reviewed
the record and finds no reversible error or (2) that arguable grounds for appeal exist
and remand the cause to the trial court so that new counsel may be appointed to brief
the issues. Schulman, 252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–
27 (Tex. Crim. App. 2005). Following the procedures outlined in Anders and
Schulman, we have independently reviewed the record, and we agree that the appeal
is without merit.1 The State presented evidence in support of the allegations in its

        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.

                                                    2
motion to revoke community supervision. Further, Appellant both pleaded true to
the alleged violations and testified that she had committed the alleged violations. In
this regard, a plea of true standing alone is sufficient to support a trial court’s
decision to revoke community supervision. See Moses v. State, 590 S.W.2d 469,
470 (Tex. Crim. App. [Panel Op.] 1979). Further, absent a void judgment, issues
relating to the original conviction may not be raised in an appeal from a revocation
proceeding. Wright v. State, 506 S.W.3d 478, 481 (Tex. Crim. App. 2016). Based
on our review of the record, we agree with counsel that no arguable grounds for
appeal exist.
        We grant counsel’s motion to withdraw, and we affirm the judgment of the
trial court.


                                                                   PER CURIAM


August 1, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3